UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-20073


                           VW CREDIT, INC.

                                                      Plaintiff-Appellant,

                                  VERSUS

                         FIRST AMERICAN BANK,

                                                      Defendant-Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-95-CV-4347)

                          December 14, 1999

Before POLITZ, GARWOOD and DAVIS, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is affirmed, essentially

for the   reasons   assigned    by   the   district   court’s   Opinion   on

Judgment of December 23, 1998.       The issue presented in this case is

controlled by our recent decision in ITT Commercial Finance v. Bank

of the West, 166 F.3d 295 (5th Cir. 1999).               See also Harley-

Davidson Motor Co., Inc.ITT and v. Bank of New England-Old Colony,

897 F.2d 611, 622 (1990), and J.I. Case Credit Corp. v. First

National Bank of Madison County, 991 F.2d 1272 (7th Cir. 1993).

     AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.